EXHIBIT 10.1

SUMMARY OF COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS

All executive officers of the Company are “at will” employees. Currently, other
than “Change in Control” agreements, which agreements were discussed in our most
recent definitive Proxy Statement for the Annual Meeting of Shareholders, which
information is incorporated in this exhibit by reference, we do not have any
written or oral employment arrangements with any of our executive officers.

Current Executive Officer Annual Base Salary

The table below summarizes the current annual base salary being paid to each of
our current named executive officers. All compensation arrangements between
officer and the Company are subject to oversight and approval of our
Compensation Committee, and may be modified from time to time.

Name and Title

 

 

 

Annual Base Salary as of
June 30, 2005

 

Steven J. Goldman

 

 

$

520,000

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

William T. Yeates

 

 

$

350,012

 

 

President and Chief Operating Officer

 

 

 

 

 

Brad W. Godfrey

 

 

$

275,000

 

 

President, Embedded Products

 

 

 

 

 

William Franciscovich

 

 

$

235,040

 

 

Senior Vice President, Worldwide Sales

 

 

 

 

 

Randall H. Holliday

 

 

$

235,040

 

 

Secretary and General Counsel

 

 

 

 

 

Paul E. Ross

 

 

$

190,000

 

 

Vice President—Finance, Treasurer and Chief Financial Officer

 

 

 

 

 

Veronica Tarrant

 

 

$

190,000

 

 

Vice President—Finance and Chief Accounting Officer

 

 

 

 

 

 

Other Compensation Arrangements for Officers and Directors

Other information regarding bonus eligibility, outside director compensation
arrangements, and other compensation entitlements is set forth in our most
recent definitive Proxy Statement for the Annual Meeting of Shareholders, which
information is incorporated in this exhibit by reference.


--------------------------------------------------------------------------------